Citation Nr: 1544390	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  12-33 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an increased (compensable) rating prior to December 6, 2012, and a rating in excess of 40 percent from December 6, 2012, forward, for bilateral hearing loss.  

3.  Entitlement to total disability based on individual unemployability (TDIU) prior to December 6, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1965, and from February 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2010, the RO denied service connection for depression and denied an increased rating for hearing loss.  In another May 2010 rating decision the RO denied service connection for posttraumatic stress disorder (PTSD).  The Veteran submitted a notice of disagreements with these determinations.   In a November 2012 rating decision, the RO granted service connection for PTSD.  In December 2012, it issued a statement of the case with regard to the issues of service connection for depression and an increased rating for hearing loss.

The Veteran submitted a substantive appeal indicating that he only wanted to appeal the increased rating issue.  The filing of a substantive appeal is not jurisdictional requirement.  The Board can waive timely filing of a substantive appeal. Percy v. Shinseki, 23 Vet. App. 37 (2009).  Inasmuch as the Veteran's representative at the Board has made argument with regard to this issue and the appeal can be granted, the Board will waive the filing of a timely substantive appeal.

In October 2013, the RO granted an increased rating of 40 percent for hearing loss effective as of December 6, 2012, and entitlement to a TDIU effective as of December 6, 2012, based on the effects of hearing loss and PTSD.  VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Further, because the Veteran has been unemployed throughout the appeal period, and TDIU was granted based, in part, on the effects of the Veteran's hearing loss disability, the claim for entitlement to a TDIU prior to December 6, 2012, is under the Board's jurisdiction as part and parcel of the claim for a higher rating for his underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran was scheduled for a Board hearing at the RO, but he withdrew his request for a hearing in August 2015, prior to the scheduled hearing date.  See 38 C.F.R. § 20.704(e) (2015).  

The issues of entitlement to a higher rating for hearing loss and entitlement to a TDIU prior to December 6, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Depression is part of the service connected PTSD.


CONCLUSION OF LAW

The criteria to establish service connection for depression have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1113(b; 38 C.F.R. § 3.303(a), (d).  Service connection will be granted for disability that is proximately due to a service connected disability.   38 C.F.R. § 3.310(a) (2015).

The Veteran has been awarded service connection for PTSD, and the medical evidence does not show a separately diagnosed mental health disorder.  diagnosis of depressive disorder.  Rather, a recent problem list noted PTSD, but no other mental health diagnosis, to include major depressive disorder or depression.  Service connection; however, does not require a medical diagnosis.  

Records from 1997 and 1998 and in 2005 note that the Veteran was under treatment for depression, and was noted to have depressed mood at times, although his mood was recorded as "fine" at other times.  The September 2012 and May 2013 VA examiners concluded that the only diagnosed mental health disability was PTSD, but the 2013 examiner noted that symptoms that applied to this diagnosis included depressed mood.

The Veteran has a current depressed mood that competent medical opinion links to the service connected PTSD.  As such; the evidence supports the grant of service connection for depression.


ORDER

Service connection for depression is granted.


REMAND

The Veteran had a VA audiological consult for treatment on May 25, 2011, and an audiogram was completed at that time, but it has not been associated with the claims file.  The treatment record noted that word recognition scores were 92 percent bilaterally, but did not provide the specific pure tone threshold results.  As the Veteran reported that he had decreased hearing at that time, and he was provided new hearing aids subsequently in August 2011, this evidence may help substantiate entitlement to a compensable rating prior to December 6, 2012.

The claim for entitlement to a TDIU prior to December 6, 2012, is inextricably intertwined with the claim for a higher underlying rating and must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the audiogram and/or interpretation of pure tone threshold results associated with the Veteran's May 25, 2011, VA audiological consult.  Also obtain any outstanding records or tests regarding the severity of Veteran's hearing loss since October 2013.  

2.  Thereafter, if there is an indication of an increase in the severity of the Veteran's hearing loss disability since the May 2013 VA examination; schedule him for a new VA examination to determine its current severity.  

Alternatively, if there is no evidence of a change in the severity of hearing loss, obtain an addendum opinion from the May 2013 VA examiner, or from another examiner if that individual is not available as to whether the new evidence changes any aspect of the May 2013 examination report.

3.  Obtain a retrospective opinion as to whether the service connected PTSD, hearing loss, gunshot wound of the right foot, burn scars of the left occipital area, and dermatophytosis would have prevented the Veteran from performing his usual employment, or employment that he would otherwise be qualified for, any period between January 2008 and December 5, 2012. 

The examiner should provide reasons for the opinion.

3.  If there is any period during the appeal period when the Veteran did not meet the percentage requirements for TDIU, refer this issue to the Director of VA's Compensation and Pension service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2015).

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


